Case 1:19-cv-00005-WES-PAS Document 1-4 Filed 01/03/19 Page 1 of 4 Page|D #: 84

EXHIB|T D

CB.S€ lllQ-CV-OOOOS-WES-PAS
Orlans PC

P. O. Box 5041
Troy, Ml 48007-5041

F|LE: 18-001293

DOLORES CEPEDA
177 DEXTER STREET, FLOOR 1
PROV|DENCE, Rl 02907

Document 1-4 Filed 01/03/19 Page 2 of 4 Page|D #: 85

FORM 34(,`2&)$§§11:19-cv-00005-WES-PAS Document 1-4 Filed 01/03/19 Page 3 of 4 Page|D #' 86

APPENDIX A

 

 

NOTICE OF DEFAULT AND MORTGAGEE’S RIGHT TO FORECLOSE AND
NOTICE OF AVAILABILITY OF MORTGAGE COUNSELING SERVICES

 

his Notice is provided to you to inform you of the protections provided by RI. Gen. Laws § 34-27-3.1 of The Rhode lsland

lortgage Foreclosure and Sale Act.
NOTICE OF DEFAULT AND MORTGAGEE’S RIGHT TO FORECLOSE

el 0000181065

 

he mortgagee named below ("`Mortgagee”) hereby notifies you that you are in default on your mortgage Ifyou fail to
:medy this default, Mortgagee has the right to foreclose on the real estate securing the mortgage loan referenced in this
~1 otice.

NOTICE OF AYAILABILITY OF MORTGAGE COUNSELING SERVICES

lousing counseling services are available to you at no cost. Counseling services that can help you understand your
ptions and provide resources and referrals that may assist you in preventing foreclosure are available from mortgage
ounseling agencies approved by the United Staxes Department of Housing and Urban Development (HUD). You can
acate a HUD-approved mortgage counseling agency by calling HUD’s toll-free telephone number, 1-800~569-4287, or by
.ccessing HUD`s lntemet homepage at \w\M-'.hud.gov. The TDD number is 1-800-877-8339. Foreclosure prevention
ounseling services are available free of charge through HUD's Housing Counseling Program.

lUD Approved Housing Counseling Agencies in Rhode lsland may be found at this link
ittp://www.hud.gov/offices/hsg/sfh/hcc/hcs.cfm?&webListAction=search&searchstate=RI. If you do not
xave internet access, call the toll-free number above and request a printed list.

 

vlortgagee Address:
Street: 440 S. LgSalle Street. Suite 2000
:ity, State, Zip Code: Chi%o, lL 60605

Vlortgagee Authorized Representative: C§lg§ §@§Lillo Date mailed: Segtember 26. 2018

jontact lnt`ormation for Mortgagce Authorized Representative:

[`elephone: 1800) 495-716§ request Ca.rlgs Castillo

imail: N/A

 

FORMULXRPG jah$:§,\i-OOOOS-WES-PAS Document1-4 Filed 01/03/19 Page 4 of 4 PagelD #- 37

§

 

AVISO DE MORA Y DEKECHO DEL ACREEDOR HIPOTECARI 0 A EJECUTAR LA
Hl`POTECA Y NOTIFICACION DE DISPONIB]LIDAD DE SERVICIOS DE ORIENTACION
H]POTECARIA

 

: le proporciona esta notificacion para informa.rle acerca del amparo que ofrecen las Leyes Generales de Rhode Island
34-27-3.1 de The Rhode Is]and Morlgage Forec]osure and Sa]e Acl (Ley sobre Ejecucion de Hipotecas y Remates de Rhode
land).

AVISO DE MORA Y DERECHO DEL ACREEDOR H]POTECARIO A EJECUTAR LA HIPOTECA

Sunto: 0000181065

 

or mcdio dol prcscnte cl acrcedor hipotecario indicado abajo ("Acreedor hipotecario") le notifica que su hipoteca csta morosa.
`: no puede solventar la situacic'>n, el Acreedor hipotecaria tiene el derecho de ejecutar la hipoteca del inmueble que avala el
'éstamo hipotecario al cual se alude en el presente aviso.

NOTIFICACION DE DISPONIBILIDAD DE SERVICIOS DE ORIENTACI(')N HIPOTECARIA

c encuentran a disposicion servicios de orientacion sobre vivienda sin costo adicional. Los servicios de orientacion
ueden ayudarle a comprender las opciones de las que dispone, asi corno también ofrecerle recursos y referencias que
odrian contribuir a evitar la ejecucic')n de la hipoteca. Dichos servicios los ofrecen agencias de orientacic')n hipotecaria
_orobadas por el Um'ted States Department of Housing and Ur'ban Developzl)ent (Depa_rtamento de Vivienda y Desarrollo
Irbano de EE.UU., HUD, por sus siglas en inglés). Puede localizar agencias de orientacion hipotecaria aprobadas por
[UD llamando al numero gratuito de dicho departamento al l-800-569-4287, o ingresme a la pagina en biternet de
lUD www.hud. gov El nitmero del dispositive de comunicacion para sordos (TDD, por sus siglas en inglés) es 1-800-
77-8339. Los servicios de orientacion para prevenir la ejecucion de hipotecas se ofrecen sin costo alguno mediante el
‘rograma de Orientacic')n para la Vivienda de HUD.

adas or el De artamento de Vivienda v Desarrollo Urbano en Rhode Island

M
cfm?&webListAction=

gueden ser encontradas en este lugar http;//vwvw.hud.gov/oHices/hsg/sih/hcc/hcs. search&searchstate=Rl.

.

`,'1 usted no tiene acceso a internet, llame a la linea de teléfono gratuita que aparece arriba para solicitar una lista impresa.

\creedor hipotecario: Wilmingon Trust, National Association. not in its individual g_apacig', but solelv as trustee for MFRA 'l`rus1
10 14-2

)ireccion del Acreedor hipotecario;
Ialle;_ 440 S. LaSalle Street. Suite 2000

:iudad, estado, codigo postal: Chicz_igo. ]L 60605
{epresentante autorizado del Acreedor hipoteca.rio: §;arlos §astillo Fecha de envio por correo: September 26_ 2018
nformacion de contazto del representante autorizado del Acreedor hipotecario:

l`eléfono: g800) 495-7166 request Carlos Castillo

jorreo electronico: N/A

 

